Citation Nr: 1209508	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-22 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma, bronchitis. 

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for a hemorrhoid disability. 

4.  Entitlement to a compensable disability rating (in excess of 0 percent) for status post removal of a sebaceous cyst with lymph node infection. 

5.  Entitlement to a compensable disability rating for tinea cruris. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing at the RO in June 2011.  Prior to the date of the hearing, in June 2011, the Veteran requested that the hearing be postponed as he would be out of town on family business for an indefinite period of time.  The hearing was rescheduled for August 25, 2011.  The Veteran did not appear at the scheduled hearing, and was declared a "no-show."  Subsequent to the date of that hearing there was associated with the claims file a letter from the Veteran received at the RO on August 16, 2011.  In the letter, the Veteran requested that his hearing again be rescheduled as he remained out of town on family business.  

In conjunction with this remand and in accordance with 38 C.F.R. § 20.704(d) (2011), a motion has been granted that good cause has been shown for the Veteran's failure to appear at the August 2011 hearing.  Consequently, the appeal should be remanded to afford the Veteran a Travel Board hearing as he has requested.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report for the hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


